UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6769



LEON MCRAY KNIGHT,

                                              Plaintiff - Appellant,

          versus


JAMES GILMORE, Governor of the State of Vir-
ginia; JAMES B. HUNT, JR., Governor of the
State of North Carolina; JANET RENO, Attorney
General of the United States,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-211)


Submitted:   September 9, 1999         Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon McRay Knight, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon McRay Knight appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1999), without prejudice for

his failure to pay an initial partial filing fee.     See 28 U.S.C.A.

§ 1915(b)(1) (West Supp. 1999).       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Knight

v. Gilmore, No. CA-99-211 (E.D. Va. May 6, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             AFFIRMED




                                  2